[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO SET ASIDE VERDICT AND REMITTITUR
The defendant's motion is,
(1) to set aside the verdict because it is excessive;
(2) against the evidence;
(3) based upon speculation; and
(4) error in trial Court's ruling on a motion in limine.
If any of the above reasons are rejected by the Court then the defendant requests the Court to order a remittitur pursuant to C.G.S. 52-216.
While the verdict of $210,000 may be considered generous, it is certainly not excessive. In reviewing the evidence, the Court finds the verdict was not against the evidence nor was it based upon speculation. There was no error in the court's ruling on the motion in limine.
The Court rejects the request for the remittitur as the verdict was not excessive.
Both motions are denied.
WILLIAM J. McGRATH, J.